—Appeal from an order of Family Court, Cattaraugus County (Nenno, J.), entered January 31, 2001, which, inter alia, granted the parties mutual orders of protection.
It. is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: The order of Family Court provides that the *893matter was being resolved “upon the consent of the parties.” No appeal lies from an order entered on the consent of the parties, and thus the appeal must be dismissed (see Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652; see also Matter of Michelle F., 280 AD2d 969; Matter of Jamilla S., 259 AD2d 982). Although respondent contends that she did not consent to the order or, in the alternative, that she could not consent to the order because it was issued in violation of the requirements set forth in Family Ct Act § 154-c, her remedy with respect to each contention is to move in Family Court to vacate the order (see Matter of Andresha G., 251 AD2d 1005; see also Matter of Carmella J., 254 AD2d 70). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Burns and Gorski, JJ.